DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4, 8-11, 13-14 and 31-38 are pending in the present application.
Claim 11 needs a comma after “claim 9” in line 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8-11, 13-14 and 31-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating inflammation of the skin or skin irritation, does not reasonably provide enablement for preventing inflammation of the skin or skin irritation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) the nature of the invention
2) the state of the prior art
3) the relative skill of those in the art
4) the predictability of the art
5) the breadth of the claims
6) the amount of direction or guidance provided
7) the presence or absence of working examples
8) the quantity of experimentation necessary
The instant specification fails to provide guidance that would allow the skilled artisan to practice the instant invention without resorting to undue experimentation, as discussed in the subsections set forth herein below.
The nature of the invention
The claimed invention relates to a method of preventing or treating inflammation of the skin or skin irritation comprising topically administering to skin a compound of formula (I).
The state of the prior art
The prior art teaches compositions for treating skin diseases, such as psoriasis and atopic dermatitis, as well as treating photodamaged skin, etc., comprising topically administering compositions comprising benzo[c]chromen-6-one derivatives (US 2006/0257337 A1), which includes compounds according to formula (I) of the instant claims.
The relative skill of those in the art
A person having ordinary skill in the art would be capable of treating inflammatory conditions of the skin with topical therapeutics.
The predictability of the art
A person having ordinary skill in the art cannot predict whether a compound will prevent inflammation of the skin or skin irritations.
The breadth of the claims
The claims are broadly drawn to treating or preventing inflammation of the skin or skin irritation.  Preventing means that after application of the topical composition the inflammation or irritation will not occur 100% of the time.  The claims are broadly drawn to 100% prevention, but also broadly drawn to any skin condition that involves inflammation or irritation.
The amount of direction or guidance provided
The instant specification broadly teaches topically administering compositions comprising 0.01 µM to 100 mM of a compound of formula (I) in order to treat or prevent various skin conditions or diseases.
The presence or absence of working examples
The instant specification provides in vitro examples of urolithin A decreasing melanin content in skin.  The specification does not provide examples of formulations comprising a compound of formula (I) preventing inflammation of the skin or skin irritation.
The quantity of experimentation necessary
It would require undue experimentation to determine whether compositions according to claim 1 would be effective at preventing inflammation of the skin or skin irritation.
Therefore, for the aforementioned reasons, the Applicant is enabled for treating inflammation of the skin or skin irritation, but is not reasonably enabled for preventing inflammation of the skin or skin irritation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites that the composition comprises 0.0001% to 1% of the compound of formula (I), but does not state whether the percentage is by weight, volume, mole, etc., and whether the percentage is based on the total weight of the composition.  Thus, it is not clear how much of the compound of formula (I) is actually present in the composition.  It is recommended that the claim state that the composition comprises 0.0001% to 1% by weight of the compound of formula (I), based on the total weight of the composition. Similarly for claim 11, the percentages should be identified.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 9, 11 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sherris (US 2006/0257337 A1).
Instant claim 1 is drawn to a method of preventing or treating inflammation of the skin or skin irritation, comprising topically administering an effective amount of a compound of formula (I).
Sherris teaches compositions and methods for treating skin diseases, including inflammation of the skin, wherein the compositions comprise benzo[c]chromen-6-one derivatives (Abstract; [0008]-[0010], [0014], [0030]; Claim 1).  Benzo[c]chromen-6-one derivatives include SG00588, which corresponds to a compound of formula (I) when X is OH and A, B, C, D, W, Y and Z are each H (pg. 8, col. 2; Claim 7).  Sherris also teaches that the compositions may be applied topically ([0023], [0038]-[0056]).
Sherris does not explicitly disclose a topically administering SG00588 in an effective amount for preventing or treating inflammation of the skin or skin irritation, as instantly claimed.
However, Sherris teaches that benzo[c]chromen-6-one derivatives include SG00588, and that the benzo[c]chromen-6-one derivatives are suitable for topical application for the treatment of the skin, such as skin inflammation.
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to topically administer an effective concentration of SG00588 for the treatment of skin inflammation.  Such would have been obvious because Sherris teaches SG00588 as a suitable benzo[c]chromen-6-one derivative that exhibits anti-angiogenic and/or anti-keratinocyte activities ([0020]), and would be suitable for treatment of skin inflammation ([0030]; Claims 3, 8, 38).
Instant claim 4 states that the skin is protected from damage caused by sunlight or radiation therapy.
Sherris teaches that the compositions may also comprise sunscreens to protect the skin from the sun’s UV radiation ([0047]; Claims 9-11).
Instant claim 9 states that the compound of formula (I) is administered in the form of a composition comprising said compound of formula (I) and at least one excipient suitable for topical administration.
Sherris teaches formulations suitable for topical administration and further comprising excipients ([0038]-[0056]).
Regarding instant claim 11, Sherris teaches that vehicles other than or in addition to water can include liquid or semi-solid emollients, solvents, humectants, thickeners and powders ([0040]), and the composition may be in the form of a lotion, cream or gel ([0056]).
Instant claim 31 states that skin inflammation is treated or prevented.
Sherris teaches that the benzo[c]chromen-6-one derivatives are suitable for topical application for the treatment of the skin, such as skin inflammation ([0030]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sherris (US 2006/0257337 A1) as applied to claims 1, 4, 9, 11 and 31 above, further in view of Park et al. (Korean Journal of Chemical Engineering, 2008) and Chaudhary et al. (J. Adv. Pharm. Ed. Res., 2012).
Instant claims 13-14 state that the composition comprises a micronized compound of formula (I) with a particle size distribution having a D50 of 0.5 µm to 50 µm, or less than 20 µm, and a D90 of 5 µm to 100 µm, or less than 30 µm.
Sherris does not explicitly disclose that the benzo[c]chromen-6-one derivative is micronized, as instantly claimed.
Park et al. teach compositions for the treatment of skin diseases caused by too much melanin, such as discolorations and freckles, and state that the drugs must be dissolved in water in order to be absorbed and to exert their effects.  The bioavailability of the drug is limited by insolubility.  Micronization of the drugs can enhance a drug’s dissolution rate in a biological environment (pg. 581, col. 1, paragraphs 1-2).
Also, Chaudhary et al. teach that the ability to increase aqueous solubility can be a valuable aid to increasing efficiency and/or reducing side effects for certain drugs in topically administered solutions (Abstract).  Chaudhary et al. teach that the bioavailability of poorly soluble drugs is often intrinsically related to drug particle size, wherein reducing the particle size increases surface area and solubility.  Particle size reduction can be achieved by micronization and nano-suspension (pg. 41, paragraph 2).  Chaudhary et al. teach that the techniques generally employed for solubilization of drugs includes micronization (pg. 33, paragraph 1).  Chaudhary et al. further teach that micronization of drug particles within narrow ranges of particle size, often sub-micron levels, is achievable, wherein it is possible to fine-tune a unique combination of properties necessary for a desired application (pg. 43, paragraph 1).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare a composition comprising benzo[c]chromen-6-one derivatives as suggested by Sherris, wherein the benzo[c]chromen-6-one derivatives are micronized, as reasonably suggested by Park et al. and Chaudhary et al.  Such would have been obvious because Park et al. and Chaudhary et al. teach that micronized particles have increased solubility and efficacy, wherein the particle size can be fine-tuned to the desired properties.

Claims 1, 4, 8-11, 31-32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Geetha et al. (IN 2004CH00392 A).
Instant claim 1 is drawn to a method of preventing or treating inflammation of the skin or skin irritation, comprising topically administering an effective amount of a compound of formula (I).
Geetha et al. teach cosmetic compositions for topical application comprising benzo[c]chromen-6-one derivatives, particularly oxygenated dibenzo alpha pyrones, wherein the compositions are useful as skin lightening agents, decrease pigmentation, scars, blemishes, freckles and age spots, improving skin elasticity, tone, reduce fine lines and wrinkles, and protecting against monovalent and divalent cations and free radicals, broad spectrum UV protection, and protecting skin against environmental impurities (pg. 1, Field of the Invention; pg. 2, Objective of the Invention; pg. 3, Summary of Invention).  Geetha et al. teach that pure oxygenated DBP, particularly the naturally occurring 3,8-dihydroxy dibenzo-alpha pyrone (DBP, depicted below) and its congeners have excellent ability to inhibit the enzyme tyrosinase, useful as cosmeceutical ingredient for promoting skin fairness, luminosity boosting, blemish removal, reduction of freckles, age spots and depigmentation; as well as being excellent inhibitors of elastase, collagenase and hyaluronidase, useful in improving skin texture, elasticity, tone, reduction of fine lines and wrinkles; good cyclooxygenase inhibition useful in alleviating inflammatory conditions and prostaglandin’s mediated allergic conditions that can be used topically; and for skin lightening, alleviating stretch marks, kheloid pigmentation, and dark circle removal (pg. 3, Detailed Description; Claim 4).  Geetha et al. teach controlling the progression of inflammation and irritation (pg. 3, para. 1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Geetha et al. do not explicitly disclose treating or preventing inflammation of the skin or skin irritation, as instantly claimed.  However, Geetha et al. teach that benzo[c]chromen-6-one derivatives are suitable for topical treatment of inflammation and irritation of the skin (pg. 3, para. 1; pg. pg. 4, para. 3, Detailed Description).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to topically administer an effective concentration of the benzo[c]chromen-6-one derivatives for the treatment of skin inflammation.  Such would have been obvious because Geetha et al. teach 3,8-dihydroxy-dibenzo-alpha-pyrone (Str. 1), 1,3,8-trihydroxy-dibenzo-alpha-pyrone (Str. 2), and 3-hydroxy- dibenzo-alpha-pyrone (Str. 4) as a suitable benzo[c]chromen-6-one derivative that would be suitable for treatment of skin inflammation and skin irritation (pg. 3, para. 1; pg. pg. 4, para. 3, Detailed Description; Tables 1, 2, 4, 5).
Instant claim 4 states that the skin is protected from damage cause by sunlight or radiation therapy.
Geetha et al. teach that the benzo[c]chromen-6-one derivatives provide UV protection against both UVA and UVB rays (pg. 3, Objective of the Invention; pg. 4, Summary of Invention).
Instant claim 8 states that the compound of formula (I) is urolithin A.
Geetha et al. teach 3,8-dihydroxy-dibenzo-alpha-pyrone (Str. 1) (i.e., urolithin A) is a suitable benzo[c]chromen-6-one derivative for topical treatment of skin inflammation and irritation (Tables 1, 2, 4, 5).
Instant claim 9 states that the compound of formula (I) is administered in the form of a composition comprising said compound of formula (I) and at least one excipient suitable for topical administration.
Geetha et al. teach that the compositions are administered topically, and further comprise excipients (Claim 8).
Instant claim 10 states that the composition comprises 0.0001% to 1% of the compound of formula (I).
Geetha et al. teach that the composition comprises 0.001-5%, preferably 0.1-1% of the benzo[c]chromen-6-one derivatives (Claim 4).  See also Methods 1-4.
Regarding instant claim 11, Geetha et al. teach that the composition comprises excipients and may be in the form of emulsions, ointments, gels, lotions, liquids, etc. (Claim 8).
Instant claim 31 states that inflammation of the skin is prevented or treated.
Geetha et al. teach that benzo[c]chromen-6-one derivatives are suitable for topical treatment of inflammation and irritation of the skin (pg. 3, para. 1; pg. pg. 4, para. 3, Detailed Description). 
Instant claim 32 states that the compound of formula (I) is urolithin A.
Geetha et al. teach 3,8-dihydroxy-dibenzo-alpha-pyrone (Str. 1) (i.e., urolithin A) is a suitable benzo[c]chromen-6-one derivative for topical treatment of skin inflammation and irritation (Tables 1, 2, 4, 5).
Instant claim 35 states that skin irritation is prevented or treated.
Geetha et al. teach that benzo[c]chromen-6-one derivatives are suitable for topical treatment of inflammation and irritation of the skin (pg. 3, para. 1; pg. pg. 4, para. 3, Detailed Description).
Instant claim 36 states that the compound of formula (I) is urolithin A.
Geetha et al. teach 3,8-dihydroxy-dibenzo-alpha-pyrone (Str. 1) (i.e., urolithin A) is a suitable benzo[c]chromen-6-one derivative for topical treatment of skin inflammation and irritation (Tables 1, 2, 4, 5).

Claims 13-14, 33-34 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Geetha et al. (IN 2004CH00392 A) as applied to claims 1, 4, 8-11, 31-32 and 35-36 above, further in view of Park et al. (Korean Journal of Chemical Engineering, 2008) and Chaudhary et al. (J. Adv. Pharm. Ed. Res., 2012).
Instant claims 13-14, 33-34 and 37-38 state that the composition comprises a micronized compound of formula (I) with a particle size distribution having a D50 of 0.5 µm to 50 µm, or less than 20 µm, and a D90 of 5 µm to 100 µm, or less than 30 µm.
Geetha et al. do not explicitly disclose that the benzo[c]chromen-6-one derivative is micronized, as instantly claimed.
Park et al. teach compositions for the treatment of skin diseases caused by too much melanin, such as discolorations and freckles, and state that the drugs must be dissolved in water in order to be absorbed and to exert their effects.  The bioavailability of the drug is limited by insolubility.  Micronization of the drugs can enhance a drug’s dissolution rate in a biological environment (pg. 581, col. 1, paragraphs 1-2).  The measuring range of particle size was from 0.1 to 35 μm (pg. 582, col. 1, para. 1; Table 1).
Also, Chaudhary et al. teach that the ability to increase aqueous solubility can be a valuable aid to increasing efficiency and/or reducing side effects for certain drugs in topically administered solutions (Abstract).  Chaudhary et al. teach that the bioavailability of poorly soluble drugs is often intrinsically related to drug particle size, wherein reducing the particle size increases surface area and solubility.  Particle size reduction can be achieved by micronization and nano-suspension (pg. 41, paragraph 2).  Chaudhary et al. teach that the techniques generally employed for solubilization of drugs includes micronization (pg. 33, paragraph 1).  Chaudhary et al. further teach that micronization of drug particles within narrow ranges of particle size, often sub-micron levels, is achievable, wherein it is possible to fine-tune a unique combination of properties necessary for a desired application (pg. 43, paragraph 1).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare a composition comprising urolithin A as suggested by Geetha et al., wherein the urolithin A is micronized, as reasonably suggested by Park et al. and Chaudhary et al.  Such would have been obvious because Park et al. and Chaudhary et al. teach that micronized particles have increased solubility and efficacy, wherein the particle size can be fine-tuned to the desired properties.
Regarding the size of the urolithin A particles, a person having ordinary skill in the art would have been able to determine through routine experimentation the proper size to optimize the solubility and efficacy of the compositions.  Also, it is well known in the art that particle size effects the skin feel of cosmetic compositions.  A person having ordinary skill in the art would have been able to determine through routine experimentation the desired particle size to also yield the desired skin feel.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616